Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. Brokers, § 51*—what constitutes procuring cause of sale. Where it appeared that the owner and purchaser of property were brought •together through an agent in June, 1912, when the sale was effected, and plaintiff had submitted the property to the same party about April, 1911, but negotiations for its sale ceased after September, 1911, and plaintiff never disclosed the name of the prospective purchaser to the owner or his agent, nor the name of the owner to the prospective purchaser, though requested to do so, and the prospective purchaser did not accept the terms submitted by the plaintiff, the evidence is held to show that the negotiations between the plaintiff and the purchaser were abandoned and that the plaintiff’s efforts were not the procuring cause of the sale such as to entitle him to recover commissions.